CHRISTIAN, Judge.
After a hearing on a writ of habeas corpus appellant was remanded to custody. Hence this appeal.
It appears from the record that appellant was held under a capias issued after the return of an indictment charging him with the offense of burglary. Pending appellant’s appeal from the order of the district court remanding him to custody, the clerk of the district court of Potter County forwarded to this court a certified copy of an order of the district court of that county granting the district attorney’s motion to dismiss appellant’s case. The order of the court below reads in part as follows:
“And the court, -having heard and considered said motion is of the opinion that the reason therein assigned is good and sufficient to justify a dismissal of said cause. It is therefore ordered by the court that said motion be and the same is hereby sustained and the defendant go hence without day and said cause dismissed.”
*43In view of the fact that appellant has been released from custody, it becomes unnecessary to consider the questions presented by the record herein relative to the alleged illegal restraint of appellant. It follows that the appeal should be dismissed.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.